PAUL E. DANIELSON, Justice, dissenting. 1 ^Because I would have modified the circuit court’s dismissal to a dismissal with prejudice, I respectfully dissent. I understand the majority’s desire to exclude a dismissal for lack of subject-matter jurisdiction from the type of dismissal that triggers the two-dismissal rule under Rule 41; however, I disagree in ignoring the plain language of the rule in order to reach that desired result. It is in the application of our rules of construction that the majority goes astray. As stated in the majority, when we construe a court rule, we use the same means and canons of construction that we use to interpret statutes. See Jackson v. Sparks Reg’l Med. Ctr., 375 Ark. 533, 294 S.W.3d 1 (2009). However, the majority opinion avoids our well-settled rule of construction that when the language is plain and unambiguous, we determine the intent of the drafting body from the ordinary meaning of the language used. See City of Little Rock v. Rhee, 375 Ark. 491, 495, 292 S.W.3d 292, 294 (2009). See also Yamaha Motor Corp., U.S.A. v. Richard’s Honda Yamaha, 344 Ark. 44, 52, 38 S.W.3d 356, 361 (“[Bjecause the language is not ambiguous, we then look to its plain meaning to determine the ... intent.”). The plain language of Rule 41(b) instructs that a second dismissal operates as an adjudication on the merits when the action has been previously dismissed, regardless of whether the dismissal was voluntary or involuntary. Here, it is undisputed that there was a prior dismissal ordered. Nowhere does the rule limit itself to or exclude certain types of dismissals. Pursuant to the plain and unambiguous language of Rule 41(b), this case should have been dismissed with prejudice to future actions as an adjudication on the merits. The majority insinuates that a dismissal with prejudice would have been an absurd result in this case. I believe it was simply not the majority’s desired result, which is hardly the 114same. I cannot subscribe to interpreting our rules in a manner that the bench and the bar cannot rely on what they say. If we interpret our rules on a case-by-case basis, being swayed by the result of our interpretation, why then do we provide these things we call rules? GOODSON, J., joins.